Exhibit 10.208

 



 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

 

AMENDMENT TO NOTICE OF ELECTION REGARDING

PAYMENT OF DIRECTOR’S FEES

 

Dollar Thrifty Automotive Group, Inc.

5330 East 31st Street

Tulsa, Oklahoma 74135

Attention: Stephen M. Caldwell

 

Dear Mr. Caldwell:

 

I am making these elections for fees paid to me during the year 2009 for Board
and Committee meetings and Restricted Stock Units that may be earned by me
during the year. This election shall expire at December 31, 2009.

 

Election for Payment of Meeting Fees (Check One)

 

_________

I hereby elect to have my meeting fees paid in cash with such fees being paid by
DTAG on a quarterly basis.

 

_________

I hereby elect to have my meeting fees paid in DTAG Shares of Stock with no
deferral with such DTAG Shares of Stock being issued to me on an annual basis.

 

_________

I hereby elect to have my meeting fees paid in DTAG Shares of Stock to be
deferred and hereby elect to defer all of such fees (payment of same being
described below).

 

Election for Payment of Board and Committee Chair Retainers (Check one)

 

_________

I hereby elect to have my board and committee retainer fees paid in cash with
such fees being paid by DTAG on a quarterly basis.

 

_________

I hereby elect to have the payment of my board and committee retainers that are
paid in DTAG Shares of Stock not be deferred with such DTAG Shares of Stock
being issued to me on a yearly basis

 

_________

I hereby elect to have the payment of my board and committee retainers that are
paid in DTAG Shares of Stock to be deferred and hereby elect to defer all of
such fees (payment of same being described below).

 

Election for Payment of Restricted Stock Units (Check one)

 

_________

I hereby elect to have any restricted stock units earned during the year paid to
me in cash based on the value of DTAG stock on the date it is vested.

 

_________

I hereby elect to have any restricted stock units earned during the year paid to
me in DTAG Shares of Stock at the end of the year it is vested.

 

 

 

1

 





_________

I hereby elect to have any restricted stock units earned during the year paid to
me in DTAG Shares of Stock to be deferred and hereby elect to defer all of such
stock (payment of same being described below).

 

Payment of Deferred Fees

 

Payment of Deferred Fees shall commence on (check or complete one):

 

_________

Separation of service from the DTAG Board of Directors.

 

_________

On the date I have written to the left.

 

 

Method of Payment:

 

 

___

Lump sum or

 

 

___

Installment over period of _____years (up to 10)

 

Frequency of installments: (select one)

 

 

Annually

o

 

Quarterly

o

 

However, if an unpaid balance exists at the time of my death, such balance shall
be paid in one lump sum to my designated beneficiary(ies) (as set forth on my
existing Beneficiary Designation form) on or about the 15th day of the calendar
month immediately following the month in which DTAG is advised of my death.

 

The term “Deferred Fees” as used herein shall mean that amount reflected from
time to time in my DTAG account which shall include: (a) all cash amounts I have
elected herein to defer (b) the DTAG Shares of Stock which I have elected herein
to defer and which amount shall be credited with dividends paid on such DTAG
shares as and when paid, and (c) interest at the rate then being used as the
prime rate by New York money center banks on any cash dividends credited to my
account.

 

Very truly yours,

____________________________________

(Name)

 

Date: ________________________________

 

2

 



 

 